DETAILED ACTION
This Action is in reply to Applicant’s Reply submitted 26 January 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments pages 8-11, submitted 26 January 2021 with respect to Claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-6 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Handley et al. US 2009/0062886, in view of Stern et al. US 2017/0046687.
Regarding Claims 1 and 11, O’Handley teaches a power supply system for an implantable medical device (implantable magnetostrictive-electroactive (ME) 86, fig. 4), the power supply system comprising: 
a wireless power transmitter unit (81, fig. 4 and refer to [0147]) located outside a body and configured to generate a magnetic field in response to a first alternating current (AC) is applied thereto; 
a wireless power receiver unit (ME 86, fig. 4) located inside the body and configured to generate a second alternating current in response to the magnetic field generated by the wireless power transmitter unit (refer to [0149]); and 
a piezoelectric sensor unit (404, fig. 7) stacked at the wireless power receiver unit (ME 400, fig. 7) to generate a voltage according to a pressure applied thereto (refer to stress-induced voltage, refer to [0152]-[0153]).  O’Handley however is silent regarding a charger unit configured to transmit power based on a voltage corresponding to the generated second alternating current received from the wireless power receiver unit and the generated voltage received from the piezoelectric sensor unit.
Sterne teaches a charger unit (power source 340, fig. 3, power source 340 may provide power to processor 310, refer to [0044]) configured to transmit power based on a voltage corresponding to the generated second alternating current received from the wireless power receiver unit (power receiver such as an inductive power coil or a wireless power receiver) and the generated voltage received from the piezoelectric sensor unit (power source 340 may be combined or integrated with sensor 350, such as a piezoelectric sensor configured to detect motion and to generate electricity from the detected motion, refer to [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the charging unit as taught by Stern with the power supply system for an implantable medical device of O’Handley in order to provide power to the circuit.
Regarding Claims 2 and 12, the combination of O’Handley and Stern teaches all of the limitation of Claims 1 and 11 and further teaches wherein the wireless power receiver unit and the piezoelectric sensor unit have a flexible form (magnetostrictive, refer to [0149], [0152], and [0154] of O’Handley).
Regarding Claims 3 and 13, the combination of O’Handley and Stern teaches all of the limitation of Claims 2 and 12, and further teaches wherein the form of the piezoelectric sensor unit stacked at the wireless power receiver unit is modified according as the form of the wireless power receiver unit is modified due to a pressure applied thereto as the body moves; and the piezoelectric sensor unit generates a voltage due to the modification (Because the magnetic material  is bonded to a piezoelectric layer, the layer responds to the magnetostrictive stress with a voltage proportional to the stress, sigmamag, transmitted to it. Piezoelectric materials respond to a stress with a voltage, V, that is a function of the applied stress, a voltage-stress constant, gij, and the distance, l between the electrode, refer to [0154] of O’Handley).

Regarding Claims 5 and 15, the combination of O’Handley and Stern teaches all of the limitation of Claims 1 and 11 and further teaches wherein the wireless power receiver unit comprises: a coil configured to generate the second alternating current; and a magnet configured to fix the coil (refer to [0199] of O’Handley).
Regarding Claims 6 and 16, the combination of O’Handley and Stern teaches all of the limitation of Claims 5 and 15 and further teaches, wherein the piezoelectric sensor unit is located between the coil and the magnet (refer to [0199] of O’Handley).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Handley et al. US 2009/0062886, in view of Stern et al. US 2017/0046687, and in further view of Lee et al. US 2009/0121585.
Regarding Claims 4 and 14, the combination of O’Handley and Stern teaches all of the limitations of Claims 1 and 11, however is silent regarding comprising a shield unit located between the wireless power receiver unit and the piezoelectric sensor unit to shield the second alternating current.
Lee teaches a shield unit (insulating film) located between the wireless power receiver unit and the piezoelectric sensor unit to shield the second alternating current (refer to [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the insulating film as taught by Lee with the power supply system for an implantable medical device of the combination of O’Handley and Stern in order to protect the user from excessive current.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Handley et al. US 2009/0062886, in view of Stern et al. US 2017/0046687, and in further view of Aiden et al. US 2016/0000548.
Regarding Claims 10 and 20, the combination of O’Handley and Stern teaches all of the limitations of Claims 1 and 11, however is silent regarding wherein the wireless power receiver unit is located at a subcutaneous fat of the body.
	Aiden teaches wherein the wireless power receiver unit is located at a subcutaneous fat of the body (refer to [0096]-[0097]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method as taught by Aiden with the power supply system for an implantable medical device of the combination of O’Handley and Stern in order to provide an accessible safe location for the device to receive power.

Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over O’Handley et al. US 2009/0062886, in view of Stern et al. US 2017/0046687, and in further view of Kurokawa US 2008/00214132.
Regarding Claims 7 and 17, the combination of O’Handley and Stern teaches all of the limitations of Claims 1 and 11, however is silent regarding comprising the power supply system a charger unit configured to charge a voltage output from the wireless power receiver unit and a voltage output from the piezoelectric sensor unit.
Kurokawa teaches the power supply system a charger unit (figs. 1 and 2) configured to charge a voltage output from the wireless power receiver unit (101 and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the converters as taught by Kurokawa with the power supply system for an implantable medical device of the combination of O’Handley and Stern in order to provide converted power from multiple sources.
Regarding Claims 8 and 18, the combination of O’Handley, Stern, and Kurokawa teaches all of the limitations of Claims 7 and 17 above and further teaches  wherein the charger unit comprises: a first rectifier (115 and 116, figs. 1 and 2 of Kurokawa) configured to convert a voltage output from the piezoelectric sensor unit into a first direct current (DC) voltage; a second rectifier (132 and 133, figs. 1 and 2 of Kurokawa) configured to convert a second AC voltage corresponding to the second alternating current output from the wireless power receiver unit into a second DC voltage; and a capacitor (119 and 134, figs. 1 and 2 of Kurokawa) configured to charge the first DC voltage and the second DC voltage.
Regarding Claims 9 and 19, the combination of O’Handley, Stern, and Kurokawa teaches all of the limitations of Claims 7 and 17 above and further teaches wherein the charger unit transmits a constant power to the implantable medical device ([0031], [0033] and [0050] and [0052] of Kurokawa).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
13 May 2021
/DANIEL KESSIE/Primary Examiner, Art Unit 2836